Citation Nr: 0310257	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-14 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
1993, for the grant of service connection for hypertension 
and paroxysmal atrial tachycardia. 

2.  Entitlement to an initial evaluation in excess of 
10 percent prior to January 12, 1998, for hypertensive heart 
disease.

3.  Entitlement to an initial evaluation in excess of 
60 percent as of January 12, 1998, for hypertensive heart 
disease.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 1973 
with a period of active duty for training from June 16, 1979, 
to July 1, 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hypertension and paroxysmal atrial tachycardia and assigned a 
10 percent evaluation, effective May 17, 1993.  

Subsequently, in November 1998, the RO recharacterized the 
service-connected disability as two, separate disabilities-
(1) hypertensive heart disease and (2) paroxysmal atrial 
tachycardia.  The RO continued the 10 percent evaluation for 
hypertensive heart disease, but granted a 60 percent 
evaluation, effective January 12, 1998.  The RO assigned a 
noncompensable evaluation for paroxysmal atrial tachycardia, 
effective May 17, 1993.  The veteran did not appeal the 
assignment of the noncompensable evaluation for paroxysmal 
atrial tachycardia.  Thus, that issue is not on appeal.  
38 C.F.R. § 20.200 (2002) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).

Additionally, the veteran filed a claim for a total rating 
for compensation based upon individual unemployability.  In 
March 2002, the RO granted individual unemployability from 
February 24, 1998, to February 26, 1998.  The veteran has not 
appealed this determination.  Thus, that issue is not on 
appeal.  Id.

Finally, in a May 2000 rating decision, the RO granted 
service connection for major depressive disorder as secondary 
to the service-connected hypertensive heart disease and 
paroxysmal atrial tachycardia and assigned a 100 percent 
evaluation, effective February 26, 1998.  The veteran's 
representative submitted a notice of disagreement in May 2001 
as to the effective date assigned, and a statement of the 
case was issued in October 2002.  However, the record 
reflects that veteran did not submit a substantive appeal as 
to this issue within 60 days of the issuance of the October 
2002 statement of the case, and therefore that issue is not 
on appeal.  Id.  

In February 2003, the veteran, through his representative, 
submitted additional argument, which has been considered in 
this decision.  The Board is aware that in the veteran's 
February 16, 2003, submission, he included the issue of 
entitlement to an earlier effective date for the grant of 
service connection for major depressive disorder with anxiety 
is being part of the appeal before the Board.  As stated 
above, following the issuance of the October 2002 statement 
of the case, wherein the RO determined that an earlier 
effective date was not warranted, the veteran, to include his 
representative, did not submit a timely substantive appeal.  
Without a rating decision, a notice of disagreement, a 
statement of the case, and a substantive appeal, this issue 
is not properly before the Board.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  Entitlement to service connection for a cardiovascular 
disorder was denied by the Board in a February 1989 decision.  
That decision is final.

2.  A petition to reopen the claim for service connection for 
a cardiovascular disorder was denied by the RO in a January 
1991 rating decision.  The veteran was notified of this 
determination in a February 1991 letter and was provided his 
appellate rights.  He did not appeal that decision.

3.  The veteran submitted a petition to reopen the claim for 
service connection for a cardiovascular disorder on May 17, 
1993.

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a cardiovascular disorder between January 1991 
and May 17, 1993.

5.  The February 1987 rating decision cannot contain clear 
and unmistakable error nor has it remained open as a result 
of grave procedural error.

6.  The January 1997 rating decision cannot contain clear and 
unmistakable error.

7.  Prior to January 12, 1998, hypertensive heart disease was 
not manifested by sustained and/or predominant diastolic 
pressures of 100 or more, heart enlargement, or moderate 
dyspnea on exertion.

8.  As of January 12, 1998, hypertensive heart disease was 
manifested by workload of 5 METs (metabolic equivalents) that 
results in dyspnea and fatigue, with no signs of congestive 
failure or preclusion of more than sedentary employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 17, 
1993, for the grant of service connection for hypertensive 
heart disease and paroxysmal atrial tachycardia have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.157(b), 3.400 (2002).

2.  The criteria for an initial evaluation in excess of 
10 percent prior to January 12, 1998, for hypertensive heart 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.104, Diagnostic 
Codes 7007, 7101 (1997).

3.  The criteria for an initial evaluation in excess of 
60 percent as of January 12, 1998, for hypertensive heart 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110; 38 C.F.R. §§ 3.114(a), 3.400, 4.104, Diagnostic 
Codes 7007, 7101 (1997) and (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As to the 
veteran's claim for an earlier effective date for the grant 
of service connection for hypertensive heart disease and 
paroxysmal atrial tachycardia, he was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the January 1997 and May 2000 rating 
decisions and the January 1997 and May 2000 statements of the 
case.  He was specifically told that the Board had denied his 
claim for service connection for a cardiovascular disorder in 
1989 and that based upon his petition to reopen his claim in 
May 1993, service connection was granted.  The RO informed 
the veteran that when a claim for service connection is 
granted based upon a reopened claim, that the effective date 
is the date that he filed his petition to reopen the claim.  
In the January 1997 and May 2000 statements of the case, the 
RO also provided the veteran with the regulations pertaining 
to effective dates.

As to the veteran's claims for initial evaluations in excess 
of 10 percent prior to January 12, 1998, and in excess of 
60 percent as of January 12, 1998, he was notified of the 
information necessary to substantiate his claims by means of 
the discussions in the January 1997, August 1997, November 
1998, and May 2000 rating decisions, the January 1997 and May 
2000 statements of the case, and the August 1997, November 
1998, and May 2000 supplemental statements of the case.  He 
was specifically told that his service-connected hypertensive 
heart disease did not meet the criteria for an evaluation in 
excess of 10 percent based upon the criteria for hypertension 
and hypertensive heart disease prior to January 12, 1998.  He 
was also told that based upon the criteria in effect as of 
January 12, 1998, for the hypertensive heart disease that he 
warranted a 60 percent evaluation.  The RO explained that the 
new criteria was more favorable to his claim for a higher 
evaluation and that the 60 percent evaluation could not be 
made effective prior to the date of the change in the 
regulation.  The RO stated why the veteran did not meet the 
criteria for an evaluation in excess of 60 percent.  The RO 
also provided the veteran with the regulation pertaining to a 
change in the law and the Diagnostic Codes that apply to both 
the service-connected hypertensive heart disease and 
paroxysmal atrial tachycardia.  This included the criteria in 
effect both prior and subsequent to January 12, 1998.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
September 2001 letter, the RO provided a detailed list of the 
evidence that had been received as to all three claims on 
appeal.  The RO asked the veteran to inform it if there was 
any additional information or evidence that he wanted VA to 
obtain to support his claims.  The RO stated that if he did 
have records he wanted to submit, he could submit them 
directly to the RO or he could ask for assistance in 
obtaining the additional records.  The RO specifically stated 
that if the veteran wanted help obtaining private medical 
records to please complete the enclosed VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, for 
each private care provider, as well as the dates of 
treatment.  It noted that the veteran could help his claim if 
he submitted the records himself.  As to federal records, the 
RO stated that it would obtain these records for him, but 
that it needed the name of the facility and the dates of 
treatment.  Finally, the RO stated if there was any other 
evidence that the veteran felt would support his claim, that 
the veteran should provide the name of the person or company 
who has the records, the address, and the time frame covered 
by the records, but noted that the veteran could assist by 
obtaining those types of records himself.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2002).  Here, the RO obtained the veteran's service 
medical records from the National Personnel Records Center.  
The RO also obtained the veteran's medical records from the 
Fort Lyon, Colorado, VA Medical Center and private medical 
records from the various doctors that the veteran had named.  
The veteran and his representative have not alleged that 
there exist any records that VA has not obtained.  Finally, 
in accordance with its duty to assist, the RO had the veteran 
undergo several VA examinations related to his claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Earlier effective date for the grant of service 
connection

In a February 1989 decision, the Board denied service 
connection for a cardiovascular disorder.  The evidence of 
record at that time consisted of service medical records, 
1979 treatment records from service in the National Guard, a 
February 1987 letter from a VA physician, private medical 
records, a letter from Dr. Stutzman received in June 1987, 
the veteran's claim for benefits, and the February 1987 
rating decision.  

The treatment records showed that the veteran had been seen 
with palpitations and hypertension on July 2, 1979.  He was 
hospitalized that same month and diagnosed with paroxysmal 
atrial tachycardia and episodic hypertension.  The examiner 
noted that both diagnoses had unknown underlying etiology.  
In the February 1987 letter, the VA physician, Dr. JH, stated 
that he was the commander of the medical company when the 
veteran was a member of the unit in June 1979.  He stated 
that he had seen the veteran following a four-mile march, at 
which time he was pale, dizzy, and nauseated.  Dr. JH stated 
that he referred the veteran to his family physician and 
suggested he may need hospitalization as to the cause of his 
elevated blood pressure.  In the letter from Dr. Stutzman, he 
stated that the veteran had reported a history of having been 
at a National Guard camp when he had episodes of nausea 
without vomiting and elevated blood pressure.  Dr. Stutzman 
stated he remembered receiving a phone call from the camp 
doctor and that the veteran had been hospitalized due to his 
blood pressure.  

In the February 1987 rating decision, the RO stated that 
service connection for hypertension and paroxysmal atrial 
tachycardia was denied because the conditions were diseases, 
which were noted during inactive duty training in the 
National Guard, which was not qualifying service upon which a 
grant of service connection for a disease could be based.

In the February 1989 decision, the Board noted that the 
"California Army National Guard" had certified in October 
1987 that the veteran had not been shown as having served for 
the period from July 1977 to July 1981.  The Board made the 
following determination, in part:

The veteran has reported that he served 
in the National Guard from 1977 to 1981, 
during which time he had heart symptoms.  
However, there is no confirmation that 
the veteran had any active duty, active 
duty for training or inactive duty for 
training during that time, or that he 
incurred an injury or suffered from a 
disease during that time which might have 
precipitated any cardiovascular or 
hypertensive disorder.  In the case of 
National Guard service, even when active 
or inactive duty for training has been 
confirmed, it is not sufficient that a 
diagnostic entity appear concurrently 
with that period of time, but rather that 
it must be incurred therein.  This is not 
shown in this case.

That decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2002).

In April 1989, a statement submitted by MC, a person who 
claimed his address as the VA Medical Center in Fort Lyon, 
Colorado, was received.  (The Board notes that MC did not 
indicate his relationship to the veteran or to VA.)  He 
stated that he had served in the Michigan Army National Guard 
and was "apprehensive about the B[oard] decision."  He 
noted that the veteran had not served in the California Army 
National Guard, but the Colorado Army National Guard.  He 
attached a copy of the veteran's "Retirement Credits 
Record," which showed that the veteran had had a period of 
active duty or active duty for training from June 16, 1979, 
to July 1, 1979.  The person noted that the VA had Dr. 
Stutzman's and Dr. JH's letters and the treatment records 
from 1979 to 1987.  He asserted that the veteran was 
"clearly on active duty at the time of his medical 
problems" and that service connection for high blood 
pressure, arterial hypertension, and a cardiovascular 
disorder should be awarded.

In a June 1989 letter, the RO wrote to the veteran, letting 
him know that it had received a statement "in exception to 
the B[oard] decision," and informed him that a decision by 
the Board was final.  The RO stated that it could not 
consider an appeal to the Board, nor could it overturn a 
Board decision and that no further action could be taken on 
his claim.

In November 1990, the veteran filed a petition to reopen the 
claim for service connection for a cardiovascular disorder.  
He noted that the Board had denied his claim because of a 
lack of evidence to show that he was, in fact, on active duty 
at the time that his disability occurred.  The veteran stated 
he had obtained the documentation that showed he was on 
active duty and asked that such evidence be considered in 
support of his claim.  He attached a copy of his "Retirement 
Credits Record."

In the January 1991 rating decision, the RO stated that the 
evidence the veteran submitted showed active duty for 
training; however, it noted that there was no new and 
material evidence to show that a cardiovascular disorder was 
incurred during this National Guard service.  The veteran was 
notified of this determination in a February 8, 1991, letter, 
along with his appellate rights.  He did not appeal the 
decision within one year, and thus it is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  

The veteran received treatment at a VA facility in May 1991, 
September 1991, and January 1992 for high blood pressure and 
tachycardia.  On May 27, 1992, he also received an "annual 
physical examination" at the VA Medical Center in Fort Lyon, 
Colorado.  His blood pressure was 132/80 
(systolic/diastolic).  The examiner stated that the veteran 
was doing "ok."  He entered diagnoses/impressions of high 
blood pressure and tachycardia, which he stated were 
"controlled."  

On May 17, 1993, VA received correspondence from a Senator 
regarding the veteran's claim for service connection for a 
cardiovascular disorder.  The RO construed this contact as a 
petition to reopen the claim for service connection for a 
cardiovascular disorder.  In a May 1993 rating decision, the 
RO denied reopening the claim.  The veteran appealed this 
determination.  In a June 1996 decision, the Board determined 
that the veteran had submitted new and material evidence to 
reopen the claim for service connection for cardiovascular 
disorder.  The Board then remanded the claim for additional 
development, including an examination and adjudicative 
action.  A November 1996 VA examination report shows that the 
examiner had an opportunity to review the veteran's claims 
file and examine the veteran.  He stated that it was his 
opinion that the veteran's hypertension and palpitations with 
paroxysmal atrial tachycardia began during military service.  
In a January 1997 rating decision, the RO granted service 
connection for hypertension and paroxysmal atrial tachycardia 
and assigned a 10 percent evaluation, effective May 17, 1993.  
The service-connected disability was subsequently 
recharacterized as two, separate disabilities of hypertensive 
heart disease and paroxysmal atrial tachycardia and now have 
separate evaluations.  Regardless, both have been given the 
same effective date, and the Board will address the effective 
date as one issue.

The veteran and his representative have asserted various 
legal theories as to why an earlier effective date is 
warranted.  Each of those theories will be addressed below.

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision.  The effective date will be as though the former 
decision had not been rendered. . . .

	(ii) Received after final disallowance.  Date of receipt 
of new claim or date entitlement arose, whichever is later. . 
. .

(r) Reopened claims:  Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (2002).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly:  "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence does not support the grant of an 
effective date earlier than May 17, 1993, for the award of 
service connection for hypertensive heart disease and 
paroxysmal atrial tachycardia.  The reasons follow.

The February 1989 Board decision, which denied service 
connection for a cardiovascular disorder, and the January 
1991 rating decision, which denied reopening the claim for 
service connection for a cardiovascular disorder, are final.  
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 20.1100, 
20.1103.  Thus, the effective date for the grant of service 
connection for hypertensive heart disease and paroxysmal 
atrial tachycardia cannot be prior to January 1991.

Concerning whether an informal claim for service connection 
for a cardiovascular disorder was received by VA between 
January 1991 (the date of the last final denial of the claim) 
and May 17, 1993, the veteran was treated at a VA facility 
for high blood pressure and tachycardia in May 1991, 
September 1991, and January and May 1992.  These records 
referenced a disability for which entitlement to service 
connection was later established.  The critical point is 
whether these examination reports fall within the 
requirements of 38 C.F.R. § 3.157(b), which provides that 
"[o]nce a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen."  

The veteran's claim for compensation for a cardiovascular 
disorder had not yet been allowed, so the examination reports 
could not constitute an informal claim under that clause.  
See Crawford v. Brown, 5 Vet. App. 33 35-36 (1993).  Since 
there had not been a prior allowance or disallowance of a 
formal claim for compensation for a cardiovascular disorder 
for the reason that the disability was not compensable in 
degree, VA records could not be accepted as an informal claim 
under 38 C.F.R. § 3.157.  See also Servello, 3 Vet. App. at 
199 (38 C.F.R. § 3.157(b) provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  Therefore, none of these VA 
treatment records can be accepted as an informal claim for 
benefits.

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  The VA medical records, standing 
alone, did not identify a benefit sought or any intention on 
the part of the veteran to seek service connection for a 
cardiovascular disorder.  The mere presence of medical 
evidence showing that the veteran had been treated for a 
disorder does not establish an intent on the part of the 
veteran to seek service connection for a particular 
condition.  See Brannon.  Therefore, after a thorough review 
of the evidence of record, the Board concludes that the 
veteran did not submit an informal claim for service 
connection for a cardiovascular disorder at any time between 
January 1991 and May 17, 1993.  

Following the January 1991 rating decision, the veteran did 
not file a petition to reopen the claim for service 
connection for a cardiovascular until May 17, 1993.  
Accordingly, an effective date earlier than May 17, 1993, is 
not warranted in this case under VA regulations governing 
effective dates for awards based on a reopened claim for 
service connection.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(ii) (2002).  

The veteran's representative has stated that pursuant to 
38 C.F.R. § 3.400(o)(2), that "the veteran is entitled to an 
effective date up to one year prior to the date of reopening, 
5/17/93, if it is factually ascertainable that the veteran 
suffered from his service[-]connected condition in the one 
year prior to the reopening."  Under 38 C.F.R. 
§ 3.400(o)(2), it states that the earliest effective date for 
an increased evaluation is that which is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  The veteran's representative made this very same 
argument in Sears v. Principi, 16 Vet. App. 244 (2002), where 
he sought to apply the provisions of 38 C.F.R. § 3.400(o)(2) 
(which address claims for increased compensation) to a 
reopened claim.  The Court of Appeals for Veterans Claims 
(Court) specifically rejected that argument, stating that it 
would not "override the limits of the effective-date 
provisions."  Id. at 248-49.  

The veteran's representative has also asserted that the 
February 1987 rating decision, which denied service 
connection for a cardiovascular disorder should be vacated.  
Specifically, he asserts that a grave procedural error 
occurred in the RO's failure to obtain evidence 
substantiating the veteran's period of active duty for 
training in the National Guard, which caused the February 
1987 rating decision to remain open.  He cites to Hayre v. 
West, 188 F.3d 1327, 1333 (Fed. Cir. 1999) for this 
proposition.  In Hayre, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) had found that a prior 
claim had remained open because of VA's failure of the duty 
to assist in attempting to obtain service medical records 
more than one time.  However, the decision in Hayre was 
recently overruled as to that finding.  Cook v. Principi, No. 
00-7171 (Fed. Cir. Dec. 20, 2002) (en banc).  There, the 
Federal Circuit determined that Hayre should be overruled 
insofar as that case held that the existence of "grave 
procedural error" rendered a VA decision non-final.  It 
noted that there was nothing in the legislative history of 
the statutes that address finality (or in any other pertinent 
statutes) which indicated that Congress intended to allow 
additional exceptions to the finality of VA decisions based 
upon "grave procedural error."  Thus, to the extent that 
the veteran's representative has asserted that the February 
1987 rating decision remained open as a result of a grave 
procedural error, his argument has no basis in law.

While the veteran's representative did not specifically 
allege clear and unmistakable error in the February 1987 
rating decision; regardless, the February 1987 rating 
decision was subsumed by the February 1989 Board decision, 
and therefore is not subject to review under clear and 
unmistakable error.  See 38 C.F.R. §§ 3.105(a), 
20.1104(2002).  Additionally, the veteran has not asserted 
that the February 1989 Board decision was clearly and 
unmistakably erroneous.  If he wishes to pursue such claim, 
he must file a motion directly with the Board.  See 38 C.F.R. 
§§ 20.1400-20.1404 (2002).

The veteran's representative has also asserted that the 
January 1997 rating decision, which granted service 
connection for hypertension and paroxysmal atrial tachycardia 
and assigned an effective date of May 17, 1993, contains 
either a grave procedural error in assigning the effective 
date of May 17, 1993, or contains clear and unmistakable 
error.  The January 1997 rating decision is the rating 
decision that is currently on appeal.  Thus, such rating 
decision cannot be the subject of clear and unmistakable 
error, as that decision has not become final.  38 C.F.R. 
§ 3.105(a).

As to the "grave procedural error" argument, the veteran's 
representative asserts that the RO failed to consider 
38 C.F.R. § 3.156(c) in determining the appropriate effective 
date for the grant of service connection.  Under that 
subsection of the regulation, it states the following:

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim. 

Specifically, his argument is as follows, in part:

The Board's 1989 decision made findings 
and conclusions referable to the period 
of active duty, but it was pointed out 
that any active duty for training was not 
verified.  Since the decision, the 
veteran has presented evidence of 
verification of the dates of active duty 
for training from June 16, 1979[,] to 
July 1, 1979.  Additionally, medical 
records dated in 1979 not previously 
considered with the Board's 1989 decision 
were submitted.  Further, additional 
medical records received during the 
current appeal demonstrated recent 
treatment for, and examination of, the 
veteran's heart condition.  The Board [in 
its June 1996 decision] notes that two VA 
outpatient treatment records dated in 
March and September 1994 note a history 
of paroxysmal atrial tachycardia since 
1979.  Consequently, with specific 
consideration to the period of active 
duty for training and the medical 
documentation, it [was] the Board's 
determination that new and material 
evidence has been received.

(Emphasis in original.)  The veteran's representative stated 
that the RO "arbitrarily and capriciously" selected an 
effective date of May 17, 1993, for the award of service 
connection without considering 38 C.F.R. § 3.156(c).

The veteran's documentation showing that he had a period of 
active duty for training with the Army National Guard was 
submitted in April 1989.  Thus, such records were of record 
at the time of the January 1991 rating decision.  In fact, 
the RO addressed those records in determining that the 
veteran had not submitted new and material evidence.  In that 
rating decision, the RO stated that while the veteran had 
brought forth evidence that he had active duty for training 
in 1979, he has not brought forth competent evidence 
attributing the onset of a cardiovascular disorder to that 
period of active duty for training.  In the February 1989 
decision, the Board's denial of service connection for a 
cardiovascular disorder was based upon two bases; (1) that 
there was no verification of active service in the National 
Guard and (2) that there was no competent evidence 
establishing that the disease was incurred during that period 
of active duty.  While the veteran cured one defect in 
showing that he had a period of active duty for training at 
that time of the January 1991 rating decision, he had not 
cured the other defect of competent evidence showing that the 
disease was incurred during the period of active duty for 
training.  Thus, even if the RO had determined in the January 
1991 rating decision that the veteran had submitted new and 
material evidence, the claim would have been denied because 
of the lack of competent evidence showing that a 
cardiovascular disease had had its onset during the period of 
active duty for training.

At the time of the veteran's most recent petition to reopen 
the claim for service connection for a cardiovascular 
disorder in May 1993, that service department record had 
already been considered at the time of the January 1991 
rating decision, and thus could not constitute new and 
material evidence in relation to the veteran's 1993 petition 
to reopen the claim.  See 38 C.F.R. § 3.156(a) ("New and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim).  Additionally, under 
subsection (c) of that regulation, it specifies that the 
service department records be the "new and material 
evidence."  Here, the service department records could not 
constitute new and material evidence in the veteran's 1993 
petition to reopen the claim, as, again, those service 
department records had been previously submitted to agency 
decision makers at the time of the January 1991 rating 
decision.  

Based upon the above reasons, the Board finds that an 
effective date earlier than May 17, 1993, cannot be granted 
for the award of service connection for hypertensive heart 
disease and paroxysmal atrial tachycardia.  The Court has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


III.  Higher evaluations

A May 1991 VA outpatient treatment report shows that the 
veteran's blood pressure was 139/79.  The veteran reported 
feeling fine that day.  The examiner entered diagnoses of 
high blood pressure and tachycardia, which he stated were 
controlled.  In January 1992, the veteran's blood pressure 
was 126/74.  The veteran reported no changes since his last 
visit and that he was feeling fine.  The examiner entered 
diagnoses of high blood pressure and tachycardia.  

In May 1992, the veteran's blood pressure was 132/80.  The 
veteran reported he was doing "ok."  The examiner entered 
diagnoses of high blood pressure and tachycardia, which he 
noted were controlled.  An electrocardiogram conducted that 
same month revealed sinus bradycardia, but was otherwise 
normal.  In September 1992, the veteran's blood pressure was 
127/75.  The veteran reported feeling fine.  The examiner 
entered a diagnosis of tachycardia.

In February 1993, the veteran's blood pressure was 121/65.  
The veteran reported feeling fine and that he was doing well.  
The examiner entered a diagnosis of hypertension.  The 
veteran's blood pressure was 147/75 in April 1993.  In 
November 1993, it was 145/85.  The veteran reported having an 
irregular pulse with exertion over the past several months.  
The examiner entered a diagnosis of exertional pulse 
irregularities and ordered a treadmill test.  A Holter 
electrocardiogram report conducted that same month showed a 
normal sinus rhythm without pauses or atrioventricular 
conduction abnormality.  The examiner stated that there were 
no runs of ventricular tachycardia, no supraventricular 
tachycardia, and no symptomatic episodes.  In December 1993, 
the veteran's blood pressure was 170/82.

In March 1994, his blood pressure was 200/88.  The veteran 
reported feeling well.  The assessment was increased blood 
pressure and noted that the goal for the veteran's blood 
pressure was less than 140/90.  Later that month, the 
veteran's blood pressure was reported as 161/109 and 138/98.  
The veteran complained of increased blood pressure and pulse, 
which the examiner stated was probably from his work 
situation.  The examiner noted that the veteran had 
situational anxiety.  The diagnosis was hypertension.  An 
electrocardiogram conducted at that time revealed ventricular 
conduction delay but was otherwise normal.  The examiner 
noted that these results were similar to those in May 1992.  
The veteran's blood pressure was 154/90.  In April and June 
1994, the veteran's blood pressure was 135/83 and 141/81, 
respectively.  In July 1994, it was 145/73.  The examiner 
noted that the veteran was "stable."  In September 1994, 
his blood pressure was 126/74.  The examiner noted that the 
labs from March 1993 were within normal limits.  

In March 1995, the veteran's blood pressure was 158/86.  The 
examiner stated that the veteran was "stable."  In April 
1995, an electrocardiogram revealed "no major change from 7-
21-89."  The veteran's blood pressure was 118/78.  In July 
1995, the veteran's blood pressure was 122/78.  The veteran 
reported that he was doing well.  The examiner entered 
diagnoses of hypertension and paroxysmal tachycardia.  In 
October 1995, the veteran's blood pressure was 127/74.  The 
veteran reported feeling well.  The examiner entered 
diagnoses of hypertension, which he stated was controlled, 
and paroxysmal tachycardia.  An October 1995 
electrocardiogram revealed a "normal record unchanged since 
4/3/95."

In February 1996, the veteran's blood pressure was 132/76.  
The veteran reported feeling fine.  The impression entered 
was hypertension.  In April 1996, the veteran's blood 
pressure was 152/92.  The examiner noted that the veteran had 
had a long history of paroxysmal atrial tachycardia and had 
been hospitalized in 1987 for such.  He further noted that 
the veteran reported having only one episode of paroxysmal 
atrial tachycardia with associated dizziness since that time.  
He stated the veteran was "otherwise very active/healthy."  
The examiner also stated that the veteran's hypertension was 
controlled by medication.  In July 1996, the veteran's blood 
pressure was 116/80.  The veteran reported that he was doing 
well.  The examiner entered diagnoses of hypertension and 
intermittent palpitations, which he stated were controlled.  
An electrocardiogram report done that same month showed sinus 
bradycardia.  The veteran's blood pressure was 135/75.  In 
October 1996, the veteran's blood pressure was 147/83.  The 
veteran reported that he was feeling well.  The assessment 
was hypertension.

A November 1996 VA examination report shows that the veteran 
reported he had not been hospitalization for his heart 
disorder since 1987.  He stated that he would have increased 
symptoms only in stress-induced situations.  The veteran 
described having episodic palpitations, which were not daily, 
but occurred when he had an emotional crisis.  The examiner 
noted that the veteran had a normal electrocardiogram and an 
intravenous pyelogram in the past and that his blood 
chemistries had been normal.  He further noted that the 
veteran had had an exercise stress test a couple of years 
prior which showed isolated premature ventricular 
contractions but was otherwise unremarkable.  The examiner 
stated that the veteran's last electrocardiogram in November 
1996 revealed sinus bradycardia, but was otherwise normal.  
He noted there was no evidence of left ventricular 
hypertrophy.  The examiner stated that the veteran did not 
have a history of myocardial infarction, cerebrovascular 
accident, chest pain, transient ischemic attack, or renal 
disease.  He added, "[The veteran] states that generally his 
blood pressure has been quite well controlled on 
medication."

The examiner stated that the veteran's blood pressure was 
160/100 in the right arm and 156/94 in the left arm, which he 
stated were confirmed at the end of the examination.  
Examination of the heart revealed S1 normal and S2 normally 
split.  He stated he did not appreciate any murmurs, rubs, 
gallops, or clicks.  The examiner entered a diagnosis of 
essential hypertension, which had fair control on medication.  
He added, "[left ventricular] hypertrophy on 
[electrocardiogram]."  He concluded that the veteran's 
hypertension and palpitations with paroxysmal tachycardia had 
not had any long-term sequelae at the time of the examination 
and "seem[ed] to be well controlled by medication."

An April 1997 VA outpatient treatment report shows that the 
veteran's blood pressure was 149/85.  The veteran reported 
having increased palpitations with increased work stress.  A 
second reading of the veteran's blood pressure was reported 
as 148/96.  The examiner entered an assessment of increased 
hypertension with stress.  In a May 1997 letter, a VA 
physician noted that the veteran had been seen in the 
Ambulatory Care Clinic earlier that month and had reported 
less palpitations.  His blood pressure was 140/96.  The 
examiner noted that the veteran's blood pressure medication 
had been adjusted.  He entered diagnoses of paroxysmal atrial 
tachycardia and hypertensive cardiovascular disease, which he 
stated was aggravated by stress at work.  He concluded that 
the veteran's condition had not been stabilized, as his blood 
pressure and palpitations continued to be "labile and 
symptomatic."  He noted that there were no physical 
restrictions placed on the veteran at that time, except that 
he "should not partake in vigorous physical activity due to 
his elevated blood pressure."

A June 1997 VA examination report shows that the examiner 
stated that the veteran was "in generally good health."  
The veteran's blood pressure was reported as 150/92 in the 
right arm and 160/90 in the left arm.  Examination of the 
heart revealed S1 normal and S2 normally split.  There were 
no murmurs, rubs, gallops, or clicks.  The examiner stated 
that the veteran had mild hypertension.  In that examination 
report, the examiner also addressed the veteran's back pain 
and entered a diagnosis of degenerative joint disease of the 
lumbosacral spine.  He also diagnosed paroxysmal atrial 
tachycardia by history.  The examiner stated that as to the 
veteran's employability, he was "capable of performing 
sedentary work."  He noted that the veteran's major limiting 
factor in employability was stress.

A November 1997 private medical record from Dr. Jose Dimen, 
shows that a treadmill stress test revealed a workload of 5 
METs with lightheadedness in the absence of electrocardiogram 
evidence for ischemia.  In December 1997, the Dr. Dimen 
reported that the veteran's blood pressure was 166/108 in the 
left arm and 182/100 in the right arm in a supine position 
and 170/110 in the left arm and 180/100 in the right arm in a 
sitting position.  He stated that examination of the heart 
revealed the point of maximum impulse to be nondisplaced.  He 
stated that no thrill or lift were appreciated.  The first 
and second sounds were normally loud.  Rhythm was regular, 
and there was no murmur, gallop, rub, or click.  Dr. Dimen 
entered a diagnosis of benign hypertension.  

In January 1998, an echocardiography report revealed a 
normal-sized right atrium, right and left ventricle, and 
aortic root.  The left atrium was minimally dilated.  There 
was normal left ventricular thickness and contractility with 
an ejection fraction of 60 to 65%.  There was also normal 
right ventricular thickness and contractility.  The valves 
were normal and here was no pericardial effusion, 
intracardiac mass, or thrombus.  Doppler data demonstrated 
normal left ventricular diastolic function and no 
regurgitation.  The veteran's blood pressure in January 1998 
was 160/80 in the left arm and 158/88 in the right arm.

In April 1998, the veteran's blood pressure was 132/80.  Dr. 
Dimen stated that a February 1998 cardiac catheterization 
showed normal findings.  He noted that the veteran having 
been informed that he was granted disability retirement had 
"significantly reduced his stress."  He stated that the 
veteran reported not feeling dizzy and that he was exercising 
regularly.  Dr. Dimen also stated that a February 1998 
treadmill stress test showed that the veteran was able to get 
to a workload of 7 METs and exercised for six minutes and 
four seconds.  He concluded, "This functional capacity is 
fair at best.  From a cardiac standpoint, however, I am not 
sure that this parameter alone is enough to cause impairment 
in gainful employment.  It appears that other factors are 
responsible for the sense of disability that the patient 
feels."

In an October 1998 letter from a VA physician, he stated that 
review of the claims file showed a January 1998 
electrocardiography and a November 1997 exercise treadmill 
test.  He noted that the exercise test showed a cardiac 
workload of 5 METs and that the electrocardiogram was normal 
with no valvular disease and left ventricular hypertrophy.  
He concluded that the veteran had hypertensive heart disease 
with intermittent angina and a cardiac workload of 5 METs and 
atrial arrhythmia.  

In April 1999, Dr. Dimen reported that the veteran's blood 
pressure was 140/100 in the left arm sitting and 138/92 in 
the right arm sitting.  He made the same findings as he did 
in the April 1998 examination report.  He stated that the 
veteran's hypertension was fairly controlled, although he 
noted there might be an element of white coat phenomenon on 
the day of the examination.

An October 1999 VA examination report shows that the 
veteran's blood pressure was 156/96 sitting, 152/104 
standing, and 162/92 lying down.  The veteran reported that 
he did some jogging, but not for long periods of time, and 
also walked occasionally.  Heart findings were normal.  The 
examiner entered a diagnosis of controlled hypertension and 
stated that the veteran's employment would not be limited by 
his service-connected problems, whether it be sedentary 
employment or physical labor.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  The 
RO has staged the veteran's evaluation during the appeal 
period by assigning a 10 percent evaluation prior to January 
12, 1998, and assigning a 60 percent evaluation thereafter.  
The Board will address the 10 percent and 60 percent 
evaluations separately.

The criteria for cardiovascular disorders were amended on 
January 12, 1998, during the pendency of this appeal.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Under the criteria in effect prior to January 12, 1998, 
hypertensive heart disease with definite signs of congestive 
heart failure and more than sedentary work precluded 
warranted a 100 percent disability evaluation.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (prior to 1998).  A 60 percent 
evaluation was warranted if there was marked enlargement of 
the heart (confirmed by roentgenogram), or there was an apex 
beat beyond the midclavicular line, with sustained diastolic 
hypertension with diastolic blood pressure readings of 120 or 
more, which may later have been reduced, dyspnea on exertion 
and more than light manual labor precluded.  Id.  A 30 
percent evaluation was warranted for hypertensive heart 
disease with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  Id.

Under the amended criteria, a 100 percent evaluation is 
warranted when there is chronic congestive heart failure, or 
a workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 
(2002).  A 60 percent evaluation is warranted when there is 
more than one episode of acute congestive heart failure in 
the past year or workload that is greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope; or when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  A 30 percent evaluation is warranted when a workload 
greater than 5 METs but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-ray.  Id.  A 
10 percent evaluation is warranted when a workload greater 
than 7 METs but not greater than 10 METs that results in 
dyspnea, fatigue, angina, dizziness or syncope; or continuous 
medication is required.  Id.  

Under the criteria in effect prior to January 1998, 
hypertensive vascular disease (essential arterial 
hypertension) manifested by diastolic pressure which is 
predominantly 100 or more warranted a 10 percent evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (prior to 1998).  
When the diastolic pressure is predominantly 110 or more with 
definite symptoms, a 20 percent evaluation is warranted.  Id.  
For diastolic pressure predominantly 120 or more and 
moderately severe symptoms, a 40 percent evaluation is 
warranted.  Id.  If pressure is predominantly 130 or more and 
there are severe symptoms, a 60 percent evaluation is 
warranted.  Id.  For the 40 percent and 60 percent 
evaluations, there should be careful attention to diagnosis 
and repeated blood pressure readings.  Id. at Note 1.

Under the amended criteria, when hypertensive vascular 
disease is manifested by diastolic pressure predominantly 100 
or more, or systolic pressure of 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  If diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more, a 20 percent evaluation is 
assigned.  Id.  For diastolic pressure predominantly 120 or 
more, a 40 percent evaluation is assigned.  Id.  For 
diastolic pressure predominantly 130 or more, a 60 percent 
evaluation is assigned.  Id.

Under 38 U.S.C.A. § 5110(g) (West 2002), it states the 
following:

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2002).  Under that regulation, 
VA clarifies that if a claim for an increased evaluation is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, benefits may be 
authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1) (2002). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.


A.  Evaluation in excess of 10 percent prior to January 12, 
1998

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for 
hypertensive heart disease prior to January 12, 1998.  Prior 
to January 12, 1998, only the criteria in effect prior to 
that date apply to the veteran's claim for an increased 
evaluation.  Specifically, a change in rating criteria cannot 
be given an effective date earlier than the effective date of 
the regulation change.  Green v. Brown, 10 Vet. App. 111, 117 
(1997) citing 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 
3.400(p).

In considering the veteran's claim under Diagnostic Code 
7101, the veteran's diastolic blood pressure has ranged from 
65 to 110.  Only 6 of the approximately 35 blood pressure 
readings reported above (prior to 1998) have been 100 or 
more.  Thus, the veteran's service-connected hypertensive 
heart disease would fall within the 10 percent evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  There was 
only one diastolic reading out of approximately 35 of 110; 
thus, a 20 percent rating is not warranted because the 
veteran's diastolic pressure was not "predominantly" 110 or 
more.  Additionally, medical professionals consistently 
stated that the veteran's blood pressure was "controlled" 
or "stable."  In the November 1996 VA examination report, 
the examiner stated that the veteran had not had any long-
term sequelae as to his hypertension and that it was well 
controlled on medication.  Such medical findings are 
consistent with a 10 percent evaluation under the prior 
criteria.  See id.  Accordingly, an evaluation in excess of 
10 percent is not warranted.  The veteran's diastolic 
pressure readings were not predominantly 110 or more to 
warrant a 20 percent evaluation.  See id. 

Considering the veteran's hypertensive heart disease under 
the prior criteria under Diagnostic Code 7007, the Board 
likewise finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent.  Under the 
prior criteria for Diagnostic Code 7007, a 10 percent 
disability evaluation was not available.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (1997).  Regardless, the 
veteran's service-connected disability did not meet the 
criteria for a 30 percent evaluation.  Prior to January 1998, 
as explained above, the evidence had not shown that the 
veteran had "sustained" diastolic hypertension of 100 or 
more.  Additionally, the evidence did not show that he had a 
"definite" enlargement of the heart or moderate dyspnea on 
exertion.  In fact, the veteran consistently reported feeling 
fine when being examined for his heart disorder.  He 
complained of increased stress at times, which would increase 
his heart symptomatology, but, on the whole, he stated he was 
doing well.  In the November 1996 VA examination report, the 
examiner noted that the veteran reported his blood pressure 
had been controlled.  The veteran indicated that he had 
increased symptoms only in stress-induced situations.  In May 
1997, a VA examiner stated that the veteran needed no 
physical restrictions, except that he should not partake in 
"vigorous physical activity due to his elevated blood 
pressure."  The above-described findings would not meet the 
criteria for a 30 percent evaluation under Diagnostic Code 
7007.  See id.

The Board is aware that private medical records from Dr. 
Dimen show that the veteran had a treadmill stress test in 
November 1997, which revealed a workload of 5 METs.  Such 
finding, under the new criteria, would fall within the 
60 percent evaluation under the new criteria for Diagnostic 
Code 7007.  However, as stated above, the criteria that 
became effective January 12, 1998, cannot provide the basis 
to grant an earlier effective date for the 60 percent 
evaluation.  Green, 10 Vet. App. at 117; 38 U.S.C.A. § 
5110(g); 38 C.F.R. §§ 3.114(a), 3.400(p).  

The veteran is competent to report his symptoms.  To the 
extent that he has stated that he warrants an evaluation in 
excess of 10 percent prior to January 12, 1998, the Board 
finds that the medical findings do not support an evaluation 
in excess of 10 percent.  The veteran's blood pressure 
readings from 1991 through 1997 do not warrant any more than 
a 10 percent evaluation.  Additionally, the medical findings 
do not show that the veteran had a "definite" enlarged 
heart, moderate dyspnea on exertion, or sustained diastolic 
blood pressure readings of 100 or more.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Accordingly, for the reasons stated above, the service-
connected hypertensive heart disease is no more than 
10 percent disabling prior to January 12, 1998.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


B.  Evaluation in excess of 60 percent as of January 12, 1998

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 60 percent as of January 
12, 1998.  Initially, the Board notes that it need not apply 
the prior or current criteria under Diagnostic Code 7101 to 
the veteran's claim for an increased evaluation, as the 
60 percent evaluation is the maximum evaluation under that 
Diagnostic Codes.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997 & 2002).

A February 1998 treadmill stress showed that the veteran was 
able to get to a workload of 7 METs.  In an October 1998 
letter from a VA physician, who had reviewed the veteran's 
claims file, he concluded that the veteran had hypertensive 
heart disease with intermittent angina and a cardiac workload 
of 5 METs.  The 60 percent evaluation under Diagnostic Code 
7007 contemplates a workload that is greater than 3 METs but 
not greater than 5 METs.  38 C.F.R. § 4.104, Diagnostic Code 
7007.  The above-described findings are indicative of no more 
than a 60 percent evaluation.  

In considering the next higher evaluation under both the 
prior and the amended criteria under Diagnostic Code 7007, 
neither would assist the veteran in obtaining a higher 
evaluation.  In considering the prior criteria, the evidence 
has not shown that the veteran has definite signs of 
congestive heart failure nor has the evidence shown that more 
than sedentary has been precluded.  In fact, in a May 1997 
letter, the examination stated that the veteran should not 
partake in "vigorous physical activity," which is 
indicative of far more activity than "sedentary work."  
Preventing the veteran from doing vigorous physical activity 
would not equate to preventing him from doing more than 
sedentary work.  Also, in a June 1997 examination report, the 
examiner stated that the veteran was capable of performing 
sedentary work.  While such finding may seem to border on the 
preclusion of "more than sedentary work," it must be noted 
that the examiner was addressing all of the veteran's 
disabilities in making that determination.  He also stated 
that the veteran's hypertension was "mild."  Such finding 
would not indicate a heart disorder that is 100 percent 
disabling.  Further, in April 1998, the veteran reported that 
he was exercising regularly.  In October 1999, he reported 
that he did some jogging and walking for exercise and the 
examiner stated that his employment activities would not be 
limited, whether it be sedentary or physical labor.  The 
preponderance of the evidence is against a finding that the 
veteran cannot do more than sedentary work.  The 100 percent 
evaluation contemplates both definite signs of congestive 
heart failure and more than sedentary work precluded.  The 
veteran's symptomatology as of January 1998 does not meet 
either one.  

In considering the 100 percent evaluation under the amended 
criteria, the veteran has not had a stress test that shows a 
workload of 3 METs or less.  The two stress tests that have 
been done have shown that his workload is, at worst, 5 METs.  
Such finding would not raise the application of 38 C.F.R. 
§ 4.7 (2002) (Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more closely approximates 
the criteria required for that evaluation).  Also, there is 
no competent evidence that the veteran has chronic congestive 
heart failure.  He has denied having any more dizzy spells 
since he stopped working.  Additionally, there has been no 
finding that the veteran has left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  In fact, 
in January 1998, there was ejection fraction of 60 to 65%.  
Based upon the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected hypertensive heart disease warrants an 
evaluation in excess of 60 percent.

The veteran is competent to report his symptoms.  To the 
extent that he stated that his hypertensive heart disease was 
worse than the 10 percent evaluation that was assigned, he 
was correct, and the RO granted a 60 percent evaluation based 
upon the amended criteria under Diagnostic Code 7007.  
However, to the extent that the veteran has stated that he 
warrants a higher evaluation, the Board finds that the 
medical findings do not support an evaluation in excess of 
60 percent for the reasons stated above.  As stated 
previously, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 


C.  Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002). 

Although the Board has no authority to grant an 
extraschedular evaluation in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  In this 
case, the RO stated in the November 1998 rating decision, 
which granted the 60 percent evaluation as of January 12, 
1998, that it did not believe that referral for 
extraschedular consideration was warranted.  The Board 
agrees.

First, the Board finds that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
provided under Diagnostic Codes 7007 and 7101; however, the 
medical evidence reflects that comparable manifestations are 
not present in this case. 

Second, there is no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  The veteran's 
representative submitted documentation showing that the 
veteran missed numerous days of work prior to the time he 
stopped working; however, the Board finds that the overall 
picture presented by the evidence in the claims folder does 
not actually reflect "marked interference" in employment 
due specifically to his hypertensive heart disease.  Medical 
professionals attributed the veteran's inability to work to 
his stress level and/or a psychiatric disorder.  The veteran 
has been granted service connection for a psychiatric 
disorder and assigned a 100 percent evaluation.  The record 
reflects that as soon as the veteran stopped working, his 
symptomatology from the hypertensive heart disease decreased.  
The veteran himself reported the decrease in symptomatology.  
While the psychiatric disorder caused some increased symptoms 
in the veteran's hypertensive heart disease, the Board still 
finds that the schedular evaluations are adequate and that 
the hypertensive heart disease, alone, did not cause marked 
interference in employment.  

Additionally, as to frequent hospitalizations, the veteran 
has not been hospitalized for his hypertensive heart disease 
since 1987.  Thus, he has not experienced any 
hospitalizations during the appeal period.

Therefore, the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extraschedular rating for 
hypertensive heart disease at any time.  The disability is 
appropriately evaluated under the applicable schedular 
criteria.


ORDER

An effective date earlier than May 17, 1993, for an award of 
service connection for hypertensive heart disease and 
paroxysmal atrial tachycardia is denied.

An initial evaluation in excess of 10 percent for 
hypertensive heart disease prior to January 12, 1998, is 
denied.

An initial evaluation in excess of 60 percent for 
hypertensive heart disease as of January 12, 1998, is denied.



____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if y1ou disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

